Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 21, 2016

                                      No. 04-16-00194-CV

                                        Jose PEREZ, Jr.,
                                            Appellant

                                                 v.

                                        Salud CAZARES,
                                            Appellee

                 From the 83rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 3287CCL
                                Robert Cadena, Judge Presiding


                                         ORDER
        The reporter’s record was due March 14, 2016, but was not filed. On April 13, 2016, the
court reporter responsible for preparing the reporter’s record filed a notification of late record
stating the reporter’s record was not filed because appellant has not paid or made arrangements
to pay the reporter’s fee to prepare the record and appellant is not entitled to the record without
paying the fee. The reporter also notes that appellant has not requested the record.

         We order appellant, Jose Perez Jr., to provide written proof to this court on or before
May 2, 2016 that either (1) the reporter’s fee has been paid or arrangements satisfactory to the
reporter have been made to pay the reporter’s fee, or (2) appellant is entitled to the record
without prepayment of the reporter’s fee. See TEX. R. APP. P. 35.3(b). If appellant fails to
respond within the time provided, appellant=s brief will be due thirty days after the clerk’s record
is filed and the court will only consider those issues or points raised in appellant’s brief that do
not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2016.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court